DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.  Claims 1-20 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayama 2018/0128182.
Regarding Claim 1, Hayama teaches a method 400 for reigniting an engine 100 of an aircraft (aircraft) ([0044]; Fig. 4, comprising:
detecting an engine flameout (flame-out) event during flight  ([0044-46]);
monitoring (via 304) an engine speed (rotational velocity value from speed sensor signal 318); 
acquiring a commanded engine operating state 402 from an operator input (pilot commanded assisted start), the commanded engine operating state 402 including one of an engine on state (described in [0044], ll. 7-11), an engine off state, and an engine start state ([0044]; Hayama teaches the start state 402 which includes pilot commanded assisted start of the engine following an abnormal shutdown condition during flight.  As the pilot commands the engine to be reignited the commanded engine operating state is ON – obviously, if the operating state is not ON, the engine would not start.);
determining that the engine speed (rotational velocity value) is below (less than) the predetermined threshold (first predetermined rotational velocity value) ([0048-49]; Fig. 4);
determining that the commanded engine operating state 402 corresponds to the engine on state following the detecting of the engine flameout (flame-out) ([0044-46]; Hayama teaches the start state 402 which includes pilot commanded assisted start of the engine following an abnormal shutdown condition during flight.  As the pilot commands the engine to be reignited the commanded engine operating state is ON - obviously, if the operating state is not ON, the engine would not start.); and 
initiating a predetermined ignition sequence for the engine 100 while the commanded engine operating state 402 remains unchanged from the engine on state ([0049]; [0050], ll. 1-3.  When the first condition is met, then the ignition sequence begins and moves to steps 410-413).
Hayama does not teach initiating a predetermined ignition sequence for the engine in absence of the engine start state
However, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP § 2144.04 (B)(III). Therefore, the foregoing recitation of the claimed apparatus, which automates a predetermined ignition sequence for the engine – duplicating human actions, does not impart patentability to the claims. 
Furthermore, in this instant case, the manual activity of the pilot commanding the engine start state to “ON” in order perform a predetermined reignition sequence for the engine, being replaced by an automatic means of performing a predetermined reignition sequence for the engine, is precisely how an automation process works, i.e., under the appropriate circumstances, the machine takes over the initiation and control of the sequence form the pilot, and for this reason this recitation is not be believed to impart patentability of the claims.
Regarding Claim 4, Hayama teaches the method as claimed and as discussed above for claim 1, and Hayama further teaches
following the predetermined ignition sequence, determining whether the engine 100 was successfully ignited ([0060 and 0062]; Fig. 4)
Regarding Claim 5, Hayama teaches the method as claimed and as discussed above for claim 4, and Hayama further teaches
responsive to determining that the engine 100 was not successfully ignited (no lightoff condition ([0063-0068]), 
repeating the predetermined ignition sequence (steps 408-420) ([0064; 0068]) while the commanded engine operating state 402 remains unchanged from the engine on state ([0044], ll. 7-11) and when the engine speed (rotational velocity value) is below (less than) the predetermined threshold (first predetermined rotational velocity value) ([0049]; [0050], ll. 1-3; Fig. 4).	
Regarding Claim 6, Hayama teaches the method as claimed and as discussed above for claim 5, and Hayama further teaches
producing an alert indicating that the engine was not successfully ignited ([0036, 0044]; Figs. 3-4.  Hayama teaches in [0036] that a monitoring station 304 receives signals from the controller about 
Regarding Claim 7, Hayama teaches the method as claimed and as discussed above for claim 1, and Hayama further teaches
detecting a change in the commanded engine operating state from the engine on state (turned on status) to the engine off state (turned off status) ([0042, 0044]); and
delaying initiation of the predetermined ignition sequence until a subsequent change in the commanded engine operating state is detected ([0050)].
Regarding Claim 8, Hayama teaches the method as claimed and as discussed above for claim 7, and Hayama further teaches
the subsequent change in the commanded engine operating state comprises the commanded engine operating state being set to the engine on state ([0050].  Hayama teaches that if the starter status signal is not turned on, then processor 301 starts restarting the engine by turning on the starter.  Therefore it reads on the claim limitation that the subsequent change comprises the commanded engine operating state being set to the engine on state.).
Regarding Claim 9, Hayama teaches the method as claimed and as discussed above for claim 7, and Hayama further teaches
the subsequent change in the commanded engine operating state comprises the commanded engine operating state being set to an engine start state ([0050].  Hayama teaches that if the starter status signal is not turned on, then processor 301 starts restarting the engine by turning on the starter.  Therefore it reads on the claim limitation that the subsequent change comprises the commanded engine operating state being set to an engine start state).
Regarding Claim 10, Hayama teaches the method as claimed and as discussed above for claim 1, and Hayama further teaches

comparing the engine speed (rotational velocity value) to a first predetermined threshold (second predetermined rotational velocity value) ([0051-52]) greater than the second predetermined threshold (first predetermined rotational velocity value) ([0049],ll. 10-12; [0051], ll. 11-18.  Hayama teaches that the first predetermined rotational velocity value is about 10-25% of the maximum speed and the second predetermined rotational velocity value is about 25-40% of the maximum speed.  Therefore it reads on the claim.); and
while the commanded engine operating state 402 remains unchanged from the engine on state ([0044], ll. 7-11;  Hayama teaches the start state 402 which includes pilot commanded assisted start of the engine following an abnormal shutdown condition during flight.  As the pilot commands the engine to be reignited the commanded engine operating state is ON.), 
and when the engine speed (rotational velocity value) is above (being greater than) the first predetermined threshold (second predetermined rotational velocity value), performing a predetermined reignition sequence for the engine ([0052]; Fig. 4). 
Hayama does not teach while the commanded engine operating state remains unchanged from the engine on state, and when the engine speed is above the first predetermined threshold, performing a predetermined reignition sequence for the engine in absence of a commanded engine start state. 
However, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP § 2144.04 (B)(III). Therefore, the foregoing recitation of the claimed apparatus, which automates a predetermined ignition sequence for the engine – duplicating human actions, does not impart patentability to the claims.
Furthermore, in this instant case, the manual activity of the pilot commanding the engine start state to “ON” in order perform a predetermined reignition sequence for the engine, being replaced by an automatic means of performing a predetermined reignition sequence for the engine, is precisely how an 
Regarding Claim 11, Hayama teaches a system 300 for reigniting an engine 100 of an aircraft (aircraft), comprising ([0044]; Figs. 1 & 3): 
a processing unit 301 (Fig.3); and
a non-transitory computer-readable medium 302 coupled to the processing unit 301 and comprising computer-readable program instructions executable by the processing unit 301 for ([0036-37]; Fig. 3):
detecting an engine flameout (flame-out) event during flight  ([0044-46]);
monitoring (via 304) an engine speed (rotational velocity value from speed sensor signal 318); 
acquiring a commanded engine operating state 402 from an operator input (pilot commanded assisted start), the commanded engine operating state 402 including one of an engine on state (described in [0044], ll. 7-11), an engine off state, and an engine start state ([0044]; Hayama teaches the start state 402 which includes pilot commanded assisted start of the engine following an abnormal shutdown condition during flight.  As the pilot commands the engine to be reignited the commanded engine operating state is ON - obviously, if the operating state is not ON, the engine would not start);
determining that the engine speed (rotational velocity value) is below (less than) the predetermined threshold (first predetermined rotational velocity value) ([0048-49]; Fig. 4);
determining that the commanded engine operating state 402 corresponds to the engine on state following the detecting of the engine flameout (flame-out) ([0044-46]; Hayama teaches the start state 402 which includes pilot commanded assisted start of the engine following an abnormal shutdown condition during flight.  As the pilot commands the engine to be reignited the commanded engine operating state is ON - obviously, if the operating state is not ON, the engine would not start); and 
initiating a predetermined ignition sequence for the engine 100 while the commanded engine operating state 402 remains unchanged from the engine on state ([0049]; [0050], ll. 1-3.  When the first condition is met, then the ignition sequence begins and moves to steps 410-413).
Hayama does not teach initiating a predetermined ignition sequence for the engine in absence of the engine start state while the commanded engine operating state remains unchanged from the engine on state.
However, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP § 2144.04 (B)(III). Therefore, the foregoing recitation of the claimed apparatus, which automates a predetermined ignition sequence for the engine – duplicating human actions, does not impart patentability to the claims. 
Furthermore, in this instant case, the manual activity of the pilot commanding the engine start state to “ON” in order perform a predetermined reignition sequence for the engine, being replaced by an automatic means of performing a predetermined reignition sequence for the engine, is precisely how an automation process works, i.e., under the appropriate circumstances, the machine takes over the initiation and control of the sequence form the pilot, and for this reason this recitation is not be believed to impart patentability of the claims.
Regarding Claim 14, Hayama teaches the invention as claimed and as discussed above for claim 11, and Hayama further teaches
the program instructions (step 424) are further executable for, following the predetermined ignition sequence, determining whether the engine 100 was successfully ignited ([0060 and 0062]; Fig. 4;  Hayama teaches that if the engine is not successfully started then processor proceeds to step 413 to repeat sequence steps in process 400).
Regarding Claim 15, Hayama teaches the invention as claimed and as discussed above for claim 14, and Hayama further teaches
the program instructions (430,432,434) are further executable for, responsive to determining that the engine 100 was not successfully ignited (no lightoff condition) ([0063-0068]), 
repeating the predetermined ignition sequence (steps 408-420) ([0064; 0068]) while the commanded engine operating state 402 remains unchanged from the engine on state ([0044], ll. 7-11) 
Regarding Claim 16, Hayama teaches the invention as claimed and as discussed above for claim 15, and Hayama further teaches
the program instructions are further executable (implicit) for producing an alert indicating that the engine 100 was not successfully ignited ([0036, 0044]; Figs. 3-4.  Hayama teaches in [0036] that a monitoring station 304 receives signals from the controller about operational characteristics of the control system 300.  Hayama teaches in [0044] that the start state 402 includes a pilot commanded assisted start of the gas turbine engine following an abnormal shutdown, in other words, the pilot commands the engine to be reignited. Therefore it is implicit that an alert is produced and sent to the monitoring station that the engine was not successfully ignited, alerting the pilot.) .
Regarding Claim 17, Hayama teaches the invention as claimed and as discussed above for claim 11, and Hayama further teaches
the program instructions are further executable for: detecting a change in the commanded engine operating state from the engine on state (turned on status) to the engine off state (turned off status) ([0042, 0044]); and
delaying initiation of the predetermined ignition sequence until a subsequent change in the commanded engine operating state is detected ([0050)].
Regarding Claim 18, Hayama teaches the invention as claimed and as discussed above for claim 17, and Hayama further teaches
the subsequent change in the commanded engine operating state comprises the commanded engine operating state being set to the engine on state ([0050].  Hayama teaches that if the starter status signal is not turned on, then processor 301 starts restarting the engine by turning on the starter.  Therefore it reads on the claim limitation that the subsequent change comprises the commanded engine operating state being set to the engine on state.).
Regarding Claim 19, Hayama teaches the invention as claimed and as discussed above for claim 17, and Hayama further teaches

Regarding Claim 20, Hayama teaches the invention as claimed and as discussed above for claim 11, and Hayama further teaches
the predetermined threshold (first predetermined rotational velocity value) is a second predetermined threshold (first predetermined rotational velocity value) ([0049],
the program instructions (412) are further executable for ([0051-52]; Fig. 4):
comparing the engine speed (rotational velocity value) to a first predetermined threshold (second predetermined rotational velocity value) ([0051-52]) greater than the second predetermined threshold (first predetermined rotational velocity value) ([0049],ll. 10-12; [0051], ll. 11-18.  Hayama teaches that the first predetermined rotational velocity value is about 10-25% of the maximum speed and the second predetermined rotational velocity value is about 25-40% of the maximum speed.  Therefore it reads on the claim.); and
while the commanded engine operating state 402 remains unchanged from the engine on state ([0044], ll. 7-11;  Hayama teaches the start state 402 which includes pilot commanded assisted start of the engine following an abnormal shutdown condition during flight.  As the pilot commands the engine to be reignited the commanded engine operating state is ON.), 
and when the engine speed (rotational velocity value) is above (being greater than) the first predetermined threshold (second predetermined rotational velocity value), performing a predetermined reignition sequence for the engine ([0052]; Fig. 4). 
Hayama does not teach while the commanded engine operating state remains unchanged from the engine on state, and when the engine speed is above the first predetermined threshold, performing a predetermined reignition sequence for the engine in absence of a commanded engine start state. 



However, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP § 2144.04 (B)(III). Therefore, the foregoing recitation of the claimed apparatus, which automates a predetermined ignition sequence for the engine – duplicating human actions, does not impart patentability to the claims.
Furthermore, in this instant case, the manual activity of the pilot commanding the engine start state to “ON” in order perform a predetermined reignition sequence for the engine, being replaced by an automatic means of performing a predetermined reignition sequence for the engine, is precisely how an automation process works, i.e., under the appropriate circumstances, the machine takes over the initiation and control of the sequence form the pilot, and for this reason this recitation is not be believed to impart patentability of the claims.



Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayama in view of Wernberg 5490379.
Regarding Claim 2, Hayama teaches the method as claimed and as discussed above for claim 1.  However, Hayama fails to teach comprising performing a fuel purge prior to initiating the predetermined ignition sequence while the commanded engine operating state remains unchanged from the engine on state and when the engine speed is below the predetermined threshold.
Wernberg teaches that after flameout event it is desirable to purge all the fuel from the engine before a relight is attempted (Col. 9, ll. 9-10) and a controller 32 that performs the purging of the fuel following a flameout event (Col. 8, l. 42-Col. 9, l. 42; Fig. 1)  .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hayama by including the step of performing a fuel purge prior to initiating the predetermined ignition sequence, as taught by Wernberg, while the commanded engine operating state remains unchanged from the engine on state and when the engine speed is 
Regarding Claim 3, Hayama in view of Wernberg teaches the method as claimed and as discussed above for claim 2.  However, Hayama in view of Wernberg, as discussed so far, fails to teach performing the fuel purge comprises dry motoring the engine for a predetermined period of time.
Wernberg further teaches
performing the fuel purge comprises dry motoring the engine for a predetermined period of time (Col. 9, ll. 9-38.  Wernberg teaches that flow of the fuel to the engine is cut off and after some time when there is no additional fuel supplied, the fuel is completely purged and engine can be restarted.  This reads on the claim limitation of “dry motoring the engine for a predetermined period of time”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hayama in view of Wernberg by including the step of the fuel purge comprises dry motoring the engine for a predetermined period of time, as taught by Wernberg, for the same reason as discussed in rejection of claim 2 above.
Regarding Claim 12, Hayama teaches the invention as claimed and as discussed above for claim 11.  However, Hayama fails to teach the program instructions are further executable for performing a fuel purge prior to initiating the predetermined ignition sequence while the commanded engine operating state remains unchanged from the engine on state and when the engine speed is below the predetermined threshold.
Wernberg teaches that after flameout event it is desirable to purge all the fuel from the engine before a relight is attempted (Col. 9, ll. 9-10) and a controller 32 that performs the purging of the fuel following a flameout event (Col. 8, l. 42-Col. 9, l. 42; Fig. 1.  It is implicit that controller 32 contains instructions executable for performing a fuel purge prior to initiating the predetermined ignition sequence).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller 204 of Hayama to perform a fuel purge prior to initiating the predetermined ignition sequence, as taught by Wernberg, while the commanded engine operating state remains unchanged from the engine on state and when the engine speed is below the predetermined 
Regarding Claim 13, Hayama in view of Wernberg teaches the invention as claimed and as discussed above for claim 12.  However, Hayama in view of Wernberg, as discussed so far, fails to teach performing the fuel purge comprises dry motoring the engine for a predetermined period of time.
Wernberg further teaches
performing the fuel purge comprises dry motoring the engine for a predetermined period of time (Col. 9, ll. 9-38.  Wernberg teaches that flow of the fuel to the engine is cut off and after some time when there is no additional fuel supplied, the fuel is completely purged and engine can be restarted.  This reads on the claim limitation of “dry motoring the engine for a predetermined period of time”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller 204 of Hayama in view of Wernberg to dry motor the engine for a predetermined period of time, as taught by Wernberg, for the same reason as discussed in rejection of claim 12 above.
Response to Argument
Applicant's arguments, filed on 12/17/2021, with respect to U.S.C. 103 rejections of claims 1-20 have been fully considered but are not persuasive and are still unpatentable over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below. 
Regarding the 35 U.S.C. 103 rejections of independent claims 1 and 11:
Applicant argues (pp. 1-2 of Remarks) that “uncommanded restart sequences are not merely automated versions of pilot-commanded restart sequences”.  Additionally, applicant argues that prior art of Hayama teaches that all the steps of re-starting sequence are initiated by the pilot, and applicant provides excerpts from [0036 and 0044] of Hayama.  Applicant further argues that the claimed method allows restart of the engine during flight after flameout is detected and not while being on the ground, taxiing for example.
in absence of the engine start state while the commanded engine operating state remains unchanged from the engine on state -.
In this instant case, the manual activity of the pilot commanding the engine start state to “ON” in order perform a predetermined reignition sequence for the engine, being replaced by an automatic means of performing a predetermined reignition sequence for the engine, is precisely how an automation process works, i.e., under the appropriate circumstances, the machine takes over the initiation and control of the sequence form the pilot, and for this reason this recitation is not be believed to impart patentability of the claims.  Furthermore, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP § 2144.04 (B)(III).  Therefore, the foregoing recitation of the claimed apparatus, which is an automatic means of initiating a predetermined ignition sequence for the engine, does not impart patentability to the claims. 
Furthermore, prior art of Hayama does not teach that all the steps of re-starting sequence are initiated by the pilot.  Hayama only teaches the claim limitation “acquiring a commanded engine operating state from an operator input, the commanded engine operating state including one of an engine on state”, where the operator inputs a commanded engine operating state and the controller receives the input and from then on, the controller goes through process steps of reigniting the engine, see the above independent claims rejections.  
Additionally, the method as taught by Hayama works in the same way as applicants and allows the restart of the engine while the airplane is in flight (see Hayama [0044]). Therefore, applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741